Hoar, J.
1. We do not think there was any such indefiniteness in the bounds of the road prayed for in the petition, as would require that the proceedings should be quashed. The object of a precise description is to give substantial notice of what is asked and intended to all persons and corporations in-1 crested. There is nothing in the case to show that this has not been accomplished.
2. The notices required by the statute were both given: one, before the view and adjudication on the question- of common convenience and necessity; and the other, before proceeding to lay out the road. There is nothing in the statute, or in the reason of the thing, to prevent the commissioners from completing the laying out at an adjourned or subsequent meeting, and then entering it of record, the parties in interest having been previously fully heard.
3. The commissioners had no authority to order the town of Westport to pay the damages which they assessed ; and a writ of certiorari will issue to correct that part of the record only. When the record is before us, that order will be quashed, and instead of it a judgment entered that the damages bé paid by the county of Bristol. Gen. Sts. c. 145, § 9; c. 43, § 47.

Writ of certiorari to issue.